Norton, J.
This áction is brought by the plaintiff, CoSee, to recover the amount specified in a contract, made between Mm and the defendant, by the terms of which, Coffee was to make such alterations in the engine of a steam boat, belonging to defendant, that she would make twelve knots an hour. The nature of this alteration was not specified, being left entirely to the discretion of the plaintiff, who was to do something to produce the above result upon her speed, for attaining *249.which end) he was to receive UlOCO. It. was in proof that the defendant interrupted Coffee 1b the esecmtka ©i the contrast, and prevented Ms terminating it.
Ordinarily, a person who contraéis to perform a particular piece of work, such as the building of a house, the "grading or paving of a street, or anything else, the cost of which cam he ascertained, and who is prevented' by Ms employer, doing or completing the work, is entitled to recover the profit he could have made. But in a ease like the present, where no particular thing is contracted to be done, but only a result to be producedj where the mode and maimer of doing the work, and the materials to be used, depend entirely upon the judgment and discretion of the contractor, and where Ms peculiar skill and knowledge, and personal handiwork, may be the main elements to be employed, and in consequence thereof it is impossible to prove by witnesses what the cost,, or profit, would be, the rule of damages is the contract price, witMn the principle decided by the Supreme Court of tMs state, in the case of Baldwin vs. Bennett. 4 Cal. Rep. 392,
There might be some question whether the defendant was, or wao not, justified in preventing Coffee from proceeding with the alterations, inasmuch as it appeared that the latter was about to destroy, or at least to injure, to a considerable extent, a valuable pipe, connected with the engine, but the jury were only asked to find upon the fact of interruption, the defendant declining to raise a question as to the right to interfere under the circumstances, and hence I cannot see any good ground for disturbing their verdict;
Zew trial denied.